DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 26-36 are objected to because of the following informalities:  claims 26-36 are cancelled, the text next to the claims should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 9, 24, 37, 39, 40, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) in view of Orr (US 2011/0166516).
With regard to claim 1, Naimark teaches a system for delivering a therapeutic material to a target tissue of a patient, the system comprising: a first sheath including an outer surface, the outer surface configured to contact the target tissue within a pelvic region of the patient (Figs. 5a-b, sheath 52, outer surface not labeled; col. 6, lines 25-28 disclose sheath 52 contacts the body lumen and protects body lumen from needles within it, therefore the outer surface is the surface of 52 opposite from the surface near the needles 54); a second expandable balloon at least partially positioned within the first balloon (Figs. 5a-b second balloon 57 is positioned within sheath 52), the second balloon including an inner surface (Figs. 5a-b surface near 57a/502), an 

Naimark as modified above, however, does not disclose that the plurality of micro-needles are bioabsorbable such that the plurality of micro-needles can be detachable from the outer surface of the second balloon due to the micro-needle being bioabsorbable.  Naimark, however, does disclose that the micro-needles can be made from bioabsorbable polymers which allow the micro-needles to be left in the body lumen or tissue (col. 12, lines 44-45 and lines 51-53).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Naimark's device such that the plurality of micro-needles were bioabsorbable and therefore detachable from the outer surface of the second balloon due to 
Naimark as modified above, however, does not disclose a main supply tube that extends into the second balloon, a first supply tube extending the main supply tube inside of the second balloon and a second supply tube extending from the main supply tube inside of the second balloon, each of the first supply tube and the second supply tube being connected to at least one of the plurality of micro-needles.  Orr, however, discloses a similar balloon system having microneedles (Fig. 8 microneedles 280a-c), wherein the balloon has a main supply tube that extends into the second balloon (see Reference Figure 1 below); a first supply tube extending from the main supply tube inside of the second balloon and a second supply tube extending from the main supply tube inside of the second balloon, each of the first supply tube and the second supply tube being connected to at least one of the plurality of micro-needles (see Reference Figure 1 below, individual supply tubes connect to each of the microneedles and are connected to the main supply tube indicated).  Additional microneedles are connected to additional main tubes and additional supply tubes (Fig. 8).  This allows the proximal end of each microneedle to be in fluid communication so that fluid can be transferred through the tubes and through the inner lumen of microneedles from the proximal end of each microneedle to the distal end of each microneedle.  Therefore it would have been obvious to one of ordinary skill in the art at the time 


    PNG
    media_image1.png
    272
    706
    media_image1.png
    Greyscale

In reference to claim 8, Naimark in view of Orr as modified above disclose the first balloon comprises a material thickness and wherein one of the plurality of microneedles comprise a length that is greater than the material thickness of the first balloon (Naimark:  Fig. 5b discloses the needles are of a length greater than the thickness of the first balloon/sheath 52 and col. 6, lines 46-48 disclose the microneedles pierce the body lumen surface).
In reference to claim 9, Naimark in view of Orr as modified above disclose the length of one of the plurality of micro-needles is at least as large as a combination of the thickness of the first balloon and a desired penetration depth into the target tissue (Naimark:  Fig. 5b discloses that the micro-needles 54 are greater in length than the thickness of 52 and col. 6, lines 46-48 disclose the microneedles pierce the body lumen surface, therefore the microneedles must be greater in length than the thickness of the first balloon).

With regard to claim 37, Naimark teaches a system for delivering a therapeutic material to a target tissue of a patient, the system comprising: a first sheath including an outer surface, the outer surface configured to contact the target tissue within a pelvic region of the patient (Figs. 5a-b, sheath 52, outer surface not labeled; col. 6, lines 25-28 disclose sheath 52 contacts the body lumen and protects body lumen from needles within it, therefore the outer surface is the surface of 52 opposite from the surface near the needles 54); a second expandable balloon at least partially positioned within the first balloon (Figs. 5a-b second balloon 57 is positioned within sheath 52), the second balloon including an inner surface (Figs. 5a-b surface near 57a/502), an outer surface (Figs. 5a-b surface opposite the inner surface, closest to needle 
Naimark’s embodiment disclosed in Figs. 5a-5b, however, does not disclose that the sheath is a first balloon and that the expansion of the second balloon causes the plurality of microneedles to penetrate through the outer surface of the first balloon.  Naimark, however, discloses in col. 13, lines 53-60 that the balloon with the microneedles can be surrounded by a second balloon such that when the first balloon with the microneedles is inflated, the first balloon will expand and the microneedles will puncture the second/outer balloon's wall.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the embodiment in Figs. 5a-5b by replacing the sheath with an first/outer balloon that surrounds the second balloon with the microneedles, such that the microneedles on the second balloon will pierce the outer surface of the first balloon, as taught by a separate embodiment of Naimark (col. 13, lines 53-60), as Naimark discloses that changes and modifications may be made to the embodiments of the description and still be within the scope of the invention (Naimark: col. 15, lines 39-41).  Further, it has been held that combining two embodiments 
Naimark as modified above, however, does not disclose a main supply tube that extends into the second balloon, a first supply tube directly coupled to the main supply tube inside of the second balloon and a second supply tube directly coupled to the main supply tube inside of the second balloon, each of the first supply tube and the second supply tube being connected to at least one of the plurality of micro-needles.  Orr, however, discloses a similar balloon system having microneedles (Fig. 8 microneedles 280a-c), wherein the balloon has a main supply tube that extends into the second balloon (see Reference Figure 2 below); a first supply tube directly coupled to from the main supply tube inside of the second balloon and a second supply tube directly coupled to the main supply tube inside of the second balloon, each of the first supply tube and the second supply tube being connected to at least one of the plurality of micro-needles (see Reference Figure 2 below, individual supply tubes connect to each of the microneedles and are connected to the main supply tube indicated).  Additional microneedles are connected to additional main tubes and additional supply tubes (Fig. 8).  This allows the proximal end of each microneedle to be in fluid communication so that fluid can be transferred through the tubes and through the inner lumen of microneedles from the proximal end of each microneedle to the distal end of each microneedle.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Naimark’s system such that the second balloon includes a plurality of main tubes connected to supply tubes connected to the microneedles as claimed and as taught by Orr, as Orr discloses that this allows different needles to deliver different therapeutic agents to the tissue ([0060] and [0065]).  

    PNG
    media_image2.png
    369
    883
    media_image2.png
    Greyscale

In reference to claim 39, Naimark in view of Orr as modified above disclose the first balloon comprises a material thickness and wherein one of the plurality of microneedles comprise a length that is greater than the material thickness of the first balloon (Naimark:  Fig. 5b discloses the needles are of a length greater than the thickness of the first balloon/sheath 52 and col. 6, lines 46-48 disclose the microneedles pierce the body lumen surface).
In reference to claim 40, Naimark in view of Orr as modified above disclose the length of one of the plurality of micro-needles is at least as large as a combination of the thickness of the first balloon and a desired penetration depth into the target tissue (Naimark:  Fig. 5b discloses that the micro-needles 54 are greater in length than the thickness of 52 and col. 6, lines 46-48 disclose the microneedles pierce the body lumen surface, therefore the microneedles must be greater in length than the thickness of the first balloon).
In reference to claim 42, Naimark in view of Orr as modified above disclose the device substantially as claimed except for at least one of the micro-needles including a layer of material that covers an opening of the microneedle, the layer of material being biodegradable.  Naimark, however, discloses that the micro-needles can have an aperture/opening that is covered/sealed with a quickly dissolving, bioabsorbable material (col. 12, lines 5-7).  Therefore it would have . 

Claims 7 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) and Orr (US 2011/0166516)  as applied to claims 1 and 37 above, and further in view of Edwards et al. (US 2003/0153905).
In reference to claims 7 and 38, Naimark in view of Orr as modified above discloses the device substantially as claimed including that the device can be used within a body lumen (abstract).  Naimark in view of Orr, however, does not disclose that the outer surface of the first expandable balloon is configured to contact with the tissue within the pelvic region of the patient, wherein the tissue within the pelvic region being at least one of an inner surface of a bladder wall, an inner surface of a vaginal wall, an inner surface of an anal canal, an inner surface of a rectum, an inner surface of an anus or an inner surface of a uterine wall.  Edwards, however, discloses a similar device Figs. 1-122 which includes as modified above discloses a first expandable balloon that has an outer surface configured to come in contact with an inner surface of the target tissue TI/hollow organ HO such as the stomach ([0249]).  Edwards further .

Claims 23 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) and Orr (US 2011/0166516)  as applied to claims 1 and 37 above, and further in view of Reed et al. (US Patent No. 5,312,456).
In reference to claims 23 and 41, Naimark in view of Orr as modified above disclose the device substantially as claimed except for each of the plurality of micro-needles comprising a textured outer surface.  Reed, however, discloses a similar system for delivering a therapeutic material to a target tissue of a patient (Figs. 1-15) wherein the microneedles include outer surfaces with barbs/hooks (Fig. 13, microneedles 72 include barbed/hooked ends), wherein these barbs/hooks produce a textured outer surface.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the plurality of micro-needles of Naimark in view of Orr’s microneedles such that each microneedle had a textured outer surface, as taught by Reed, as Reed discloses that the textured surface of the microneedles (hollow piercing barbs 72) allow the drug delivery device to be attached to the organ while a drug is being delivered (col. 5, lines 8-10).  Additionally, Reed discloses that an embodiment of .

Claims 25 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) and Orr (US 2011/0166516) as applied to claims 1 and 37 above, and further in view of Santini, Jr. et al. (US 2002/0173745).
In reference to claims 25 and 43, Naimark in view of Orr as modified above disclose the device substantially as claimed including that the micro-needles can have an aperture/opening that is covered/sealed with a quickly dissolving, bioabsorbable material (col. 12, lines 5-7).  Naimark in view of Orr, however, do not disclose at least one of the micro-needles including a plurality of layers of material that cover an opening of the micro-needle.  Santini, however, discloses a drug delivery system (Figs. 1-12) in which the system has multiple layers covering the drug reservoir, wherein the layers biodegrade to eventually provide access to the drug ([0051]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Naimark in view of Orr’s micro-needles such that at least one includes a plurality of layers of material that cover an opening of the micro-needle, as taught by Santini, as Santini discloses that this provides fine control over the amount of drug delivered as well as the time and rate at which delivery occur ([0011]).



Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive. Applicant has amended claim 1 to change the language to recite the first and second supply tube extend from the main supply, Applicant has not presented any specific arguments as to why this language distinguishes over the prior rejection.  The Examiner finds Orr to read on the language as in the annotated Reference Figure 1, the portions indicated as the first and second supply tube extend from the portion indicated as the main supply tube as they are fluidly connected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783